COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-09-307-CV
 
IN RE BREITBURN ENERGY
PARTNERS L.P.,                              RELATORS
BREITBURN OPERATING L.P., BREITBURN 
GP, LLC, BREITBURN OPERATING GP, 
LLC, RANDALL H. BREITENBACH, HALBERT 
S. WASHBURN, GREGORY J. MORONEY, 
AND CHARLES S. WEISS
                                              ------------
 
                                    ORIGINAL PROCEEDING
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------
 
The
court has considered Relators=
petition for writ of mandamus and AEmergency
Motion For Temporary Relief And Stay@ and is
of the opinion that all relief should be denied.  Accordingly, Relators=
petition for writ of mandamus and emergency motion are denied.
Relators
shall pay all costs of this original proceeding, for which let execution issue.
PER CURIAM
 
PANEL: 
DAUPHINOT, GARDNER, and WALKER, JJ. 
 
DELIVERED: 
September 14, 2009




     [1]See
Tex. R. App. P. 47.4.